Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are cancelled, claims 16-27 are pending, and claims 15-17, 20-22, 24-25, and 27 are amended.
Claim Objections
Claims 20, 24, and 27 objected to because of the following informalities:  “bucker” should read “bucket.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 17-20 and 22-27  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a uniform airy layer” further defining said bedding material across said distribution path of the spreader, is new matter, as the originally filed specification does not give applicant possession of “airy” for the layer of bedding. Furthermore, “said low baffles deflects” with respect to a portion of said bedding material upwardly above said low baffle, is also lacking from the originally filed specification. Though it is understood as being capable of doing so, the specification lacks disclosing it, and with 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Garnett (US 6,648,250).
With respect to claim 16, Garnett discloses a method of distributing bedding material in a farm structure housing farm animals (abstract), comprising the steps of: providing a spreader apparatus (figures 4 and 5) formed as a loader bucket (#12) with spinners (48 and 50) supported at lateral ends of the loader bucket (see figure 4) to receive said bedding material from internally of said loader bucket for distribution externally of said loader bucket (abstract); loading a supply of said bedding material into said loader bucket and transporting said bedding material to said farm structure where distribution is desired (abstract, field of invention); and feeding said bedding material onto at least one of said spinners (abstract) while said at least one of said spinners is rotated to distribute said bedding material along a distribution path that extends from directly forwardly of said loader bucket to directly laterally of the side of said loader bucket corresponding to said at least one of said spinners (as seen in figure 5, the front opening of 70a and the side opening at 70b allowing for the application of the bedding, figure 1, discloses the arrow 28, being the front of the vehicle/hopper in which material is provided).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnett in view of Pohlmann (U.S. 8,029,347).

With respect to claim 17, 22, and 25, Garnett discloses the method of claim 16 and 21 (and with respect to claim 25, the entirety of the claim other then this portion in the rejection of claim 22) and discloses the blades of the spinners, but fails to disclose placing a low baffle having a height less than a corresponding height of blades on said spinners circumferentially around each said spinner so that said low baffle deflects a portion of said bedding material upwardly above said low baffle into a discharge path of said bedding material from said spinner blades  extending above said low baffle to create a pattern of said bedding material providing a uniform airy layer of said bedding material across said distribution path of the spreader apparatus. Application of the material in a uniform manner, is 
Pohlmann discloses, rotating spinner (figure 7, #106) with blades (102) and a baffle wall (#146) which is noted lower then the blade heights (heights of 102), disclosing column 7 rows 48-67 and column 8 rows 40-45, that such side shields are utilized to control the angle of spread of which the material is provided as well as being used to compensate for side wind and or slope effects. Noting, in figure 7, the walls of 146, have a lowest portion which extends entirely about the edge of 130 that is about the open side of the spinner. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lower baffle (shield) such as Pohlmann into the system of Garnett about the spinner, such a combination would allow the system of Becker to further control the angle of which the material is spread as well as compensate for any slope effects to the system when applying material from a spinner. Noting, that the baffle of Pohlmann is understood deflecting the material, as material is applied to the inside of the baffle, some might get caught at the baffle but material would be applied over the baffle, as it controls the angle of the spread, i.e. angles the spread over. Noting that Garnett has a lower baffle about it 69 but not disclosing any specific details there-of. 
With respect to claim 18, See above rejection of claim 21, wherein Garett discloses the step of: defining said distribution path with a first boundary member that is located on an interior side of each respective said spinner, said first boundary member being oriented with a forward end closer to a centerline of said loader bucket than a rearward end of said first boundary member so that the first boundary member is not parallel with said centerline of said loader bucket, said first boundary member providing said distribution path for said bedding material that is forwardly and laterally inwardly from each respective said spinner.

With respect to claims 20, 24, and 27 Garett as modified discloses said loader bucket is formed in a V- shaped (figures 4-5) configuration with a lower apex (bottom of the V), said loader bucket further having openings therein for discharge of said bedding material from said loader bucket (the openings at the bottom), said method further comprising the step of: positioning said spinners below said apex (figures 4-5, the spinners are positioned beneath the apex and to its side) to receive said bedding material from said openings above said spinners (as seen in figures 4 and 5, the noted openings being beneath 40/42, i.e. formed beneath them, as sown being the dotted lines in figure 4 beneath the augers), and to permit said spinners to operate simultaneously to  to establish said distribution path forwardly and laterally to both sides of said loader bucket (as noted in figures 4-5, the spinners housing are to the sides of the hopper and apply material to both the sides and the front, both moving simultaneously, column 3 rows 40-45).
Response to Arguments/Amendments
	The Amendment filed (01/07/2022) has been entered. Currently claims 1-15 are cancelled, claims 16-27 are pending, and claims 15-17, 20-22, 24-25, and 27 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action 
Applicant’s arguments with respect to the previously claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As applicants arguments/amendments including simultaneous movement required the application of the above reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752